Title: To Thomas Jefferson from Charles Cocke, 10 November 1807
From: Cocke, Charles
To: Jefferson, Thomas


                        
                            Dear Sir
                            
                            PaineVille. 10th Novr ’07
                        
                        In answer to yrs of the 5  Inst. I have to say, that
                            the horse of which you speak, is entirely broke to harness.
                        He possesses every quality of the carriage horse.
                        It may not be amiss to observe, that, two years ago, Majr Eggleston drove him. to the springs in a Gigg—and
                            that Mrs E: has repeatedly driven him in her carriage since that time
                        I know not that Majr E is anxious to dispose of him: I have never heard him express a wesh to that effect;
                            of this however you may be informed by application to himself. 
                  I am respectfully Yrs &c
                        
                            Chas Cocke.
                        
                    